UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 02-50001


                       MARY KLONTZ, et al.,

                                             Plaintiffs - Appellees,

                              VERSUS


                          GARLOCK, INC.,

                                               Defendant - Appellant.




           Appeal from the United States District Court
        For the Western District of Texas, Austin Division
                         (A-01-CV-718 JRN)
                          January 8, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM*:

      Before us is an Emergency Motion for Stay Pending Appeal

entered by co-defendant Garlock, Inc., in the case styled Klontz v.

AC and S, Inc., et al., as litigated in the district court.

      Garlock’s motion for stay is denied.     See Arnold v. Garlock,

Inc., No. 01-41327, 2001 U.S. App. LEXIS 27375, at *1 (5th Cir.

Dec. 28, 2001).


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.